2019 UT App 174



               THE UTAH COURT OF APPEALS

            STATE OF UTAH, IN THE INTEREST OF L.M.,
            A PERSON UNDER EIGHTEEN YEARS OF AGE.


                            A.M.,
                          Appellant,
                              v.
                        STATE OF UTAH,
                          Appellee.

                      Per Curiam Opinion
                        No. 20190657-CA
                     Filed October 31, 2019

      Third District Juvenile Court, Salt Lake Department
               The Honorable Susan Eisenman
                          No. 1150593

               Julie George, Attorney for Appellant
         Sean D. Reyes, Carol L.C. Verdoia, and John M.
               Peterson, Attorneys for Appellee
                Martha Pierce, Guardian ad Litem

Before JUDGES GREGORY K. ORME, and MICHELE M. CHRISTIANSEN
                FORSTER, and RYAN M. HARRIS.

PER CURIAM:

¶1      A.M. (Mother) appeals the juvenile court’s order
terminating her parental rights in her child, L.M. Mother’s
petition on appeal is unfocused and fails to actually state an
issue for review, although it is clear that Mother disagrees with
the juvenile court’s order. Generously read, Mother challenges
the finding that the Division of Child and Family Services
(DCFS) provided reasonable reunification services and the
sufficiency of the evidence supporting grounds for termination.
                            In re L.M.


¶2     “Trial courts are in the best position to evaluate the
credibility of witnesses, the parent’s level of participation in
reunification services, and whether services were appropriately
tailored to remedy the problems that led to the child’s removal.”
In re K.F., 2009 UT 4, ¶ 52, 201 P.3d 985. Accordingly, “juvenile
courts have broad discretion in determining whether reasonable
reunification efforts were made.” Id.

¶3      Here, reunification services began with a domestic
violence assessment. The assessment concluded that Mother was
in “extreme danger” from Father “and recommended ten
sessions of domestic violence victim treatment.” DCFS referred
Mother for this treatment, as recommended by the assessment,
but it took Mother five months to complete the classes because
she “frequently” missed them. DCFS also brought in its domestic
violence specialist to consult on the case. The specialist was
involved throughout the case, “participated in team meetings
and provided additional support and resources for [Mother] as a
victim of domestic violence.” After Mother completed the
domestic violence treatment program, DCFS referred her to
individual therapy.

¶4     Based upon the record before us, we cannot say that the
juvenile court abused its discretion in finding that DCFS
provided reasonable reunification services to Mother. The
services were tailored to remedy the issues that led to Child’s
removal and give Mother the opportunity to address the
domestic violence issues in this case. First, to the extent that
“more intensive services” may have been helpful to Mother,
Mother’s own dishonesty regarding her ongoing involvement
with Father prevented DCFS from recognizing any arguable
need for additional services during the reunification period. In
any event, the domestic violence services provided to Mother
were extensive and included a domestic violence assessment, a
domestic violence course, individual therapy, and the ongoing
services of a domestic violence specialist. These services were “at


20190657-CA                     2               2019 UT App 174
                            In re L.M.


the level suggested by the experts” who conducted Mother’s
domestic violence assessment and were clearly aimed at
alleviating “the myriad psychological, social, and economic
constraints that undermine abused women’s efforts to leave their
abusers and protect their children from exposure to domestic
violence.” See In re C.C., 2017 UT App 134, ¶ 47, 402 P.3d 17
(Christiansen, J., concurring). That Mother did not succeed in
breaking free from an abusive relationship is unfortunate, but
cannot reasonably be attributed to a lack of appropriate services.

¶5     Mother next asserts that the evidence was insufficient to
establish grounds for termination. Whether a parent’s rights
should be terminated is a mixed question of law and fact. In re
B.R., 2007 UT 82, ¶ 12, 171 P.3d 435. The ultimate conclusion that
a parent is unfit or that other grounds for termination have been
established is a legal question, “but such decisions rely heavily
on the juvenile court’s assessment and weighing of the facts in
any given case.” Id. Because of the factually intense nature of
parental termination proceedings, “the juvenile court’s decision
should be afforded a high degree of deference.” Id. Accordingly,
to overturn a juvenile court’s decision, the decision must be
“against the clear weight of the evidence.” Id. “When a
foundation for the [juvenile] court’s decision exists in the
evidence, an appellate court may not engage in a reweighing of
the evidence.” Id.

¶6      The juvenile court found multiple grounds for
termination of Mother’s parental rights. See Utah Code § 78A-6-
507(1) (LexisNexis 2018) (listing grounds for termination of
parental rights). A finding of any single ground is sufficient to
support termination of parental rights. Id. Among the grounds
found by the juvenile court was that Mother had failed to
remedy the circumstances leading to the removal of Child. Id.
§ 78A-6-507(1)(d). The juvenile court may terminate a parent’s
rights if it finds




20190657-CA                     3              2019 UT App 174
                            In re L.M.


      that the child is being cared for in an out-of-
      home placement under the supervision of the court
      or the [DCFS]; that the parent has substantially
      neglected, willfully refused, or has been unable or
      unwilling to remedy the circumstances that cause
      the child to be in an out-of-home placement;
      and that there is a substantial likelihood that
      the parent will not be capable of exercising
      proper and effective parental care in the near
      future. Id.

¶7     Here, the evidence was sufficient to support the juvenile
court’s determination that Mother had failed to remedy the
circumstances leading to Child’s removal. Mother lost custody of
Child primarily due to domestic violence concerns and Child
was in a DCFS supervised placement. Although Mother
completed a domestic violence class of ten sessions over several
months and had access to a domestic violence specialist as a
further resource, Mother did not successfully address the pattern
of domestic violence with Father.

¶8     A parent who maintains a relationship with an
abusive partner jeopardizes a child’s safety. See In re C.C.W.,
2019 UT App 34, ¶ 20, 440 P.3d 749 (“[A] parent’s acts of
domestic violence [towards another parent] can have adverse
impacts on a child, even if that child is not the direct object
of such violence, and even if the child does not directly
witness the violence.”). As such, the continuation of an
abusive relationship can therefore be a factor supporting
termination of parental rights. In re T.M., 2006 UT App 435, ¶ 20,
147 P.3d 529. While extricating oneself from an abusive
relationship can pose an extremely difficult hurdle for victims
of domestic abuse, if a parent does not successfully leave
the relationship, the juvenile court may find that the parent
has failed to remedy the circumstances that led to a child’s
removal.


20190657-CA                     4              2019 UT App 174
                            In re L.M.


¶9     It has been observed that Utah law has not always
accounted for the difficulty faced by domestic violence victims in
these circumstances, often blaming victims for the abuse they
have suffered without acknowledging that adequate resources
may not have been offered to a victim to enable that victim to
address the problem. In re C.C., 2017 UT App 134, ¶¶ 46–48, 402
P.3d 17 (Christiansen, J., concurring). However, that is not the
case here. As discussed above, DCFS provided extensive services
to Mother specifically aimed at helping her to break out of the
cycle of domestic violence. But, despite these services, Mother
was unable to remedy the circumstances that led to Child’s
removal.

¶10 Over the course of more than one year of reunification
services, Mother deceived DCFS regarding her contact and
status with Father, even as she was participating in the domestic
violence classes. At times, Mother reported that Father was
abusive, and asserted that he kidnapped her at one point during
the case. She denied having contact with Father and said she was
done with him. On the other hand, Mother told her
psychological evaluator that Father had not hurt her and denied
ever reporting that he did.

¶11 At other times, Mother acknowledged that the
relationship was ongoing and at one point requested couples
therapy. She said that she and Father had not actually separated
and intended to stay together. Mother even brought Father to
visits with Child although Father did not have visitation rights.
When Mother was close to having Child for an extended
unsupervised visit, she brought Father with her and lied about
his identity to her caseworker, knowing that contact with Father
was not allowed. Based on Mother’s continued contact with
Father and her deception, the juvenile court concluded that
Mother had not internalized the lessons from the domestic
violence therapy and still presented a risk to Child because she




20190657-CA                     5              2019 UT App 174
                            In re L.M.


could not protect Child from the abusive situation posed by
Father.

¶12 Additionally, the same evidence supports that there was a
substantial likelihood that Mother would not be able to exercise
proper and effective parental care in the near future. After a year
of services, Mother had not progressed in her ability to protect
Child from harm. And Mother’s lack of credibility resulted in
little weight being given to her assertions at trial that she had
severed her ties with Father. The concerns for Child’s safety
remained the same and Mother would require substantially
more time to demonstrate that she would be able to protect
Child. In sum, the evidence supported the juvenile court’s
finding of grounds for termination pursuant to Utah Code
section 78A-6-507(1)(d).

¶13   Affirmed.




20190657-CA                     6               2019 UT App 174